—In an action to recover *534damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered July 9, 2002, which denied her motion to vacate an order of the same court entered February 4, 2002, dismissing the action upon her default in complying with court-ordered discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion to vacate her default in complying with court-ordered disclosure after affording the plaintiff numerous opportunities to comply (see CPLR 3126 [3]; Clarke v United Parcel Serv., 300 AD2d 614, 615 [2002]; UBS AG v Geecee Exportaciones LTDA., 277 AD2d 17 [2000]). Santucci, J.P., Feuerstein, Goldstein, Schmidt and Cozier, JJ., concur.